DETAILED ACTION 
1.	The office action is in response to the application filled on 3/17/2021.
Notice of Pre-AIA  or AIA  Status
2.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Regarding claim 1, the phrase " the complete machine " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Specification
5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7. Claims 1, 2 and 3 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chen et al. (20200006970).  
Regarding claim 1. Chen disclose a pre-chargeable DCDC conversion circuit (figures 4B and 6), comprising: a high-voltage side conversion module (AC/DC module) connected to a primary winding of a main transformer (transformer labeled DC/DC), a low-voltage side conversion module connected to a secondary winding of the main transformer (secondary side of transformer labeled DC/DC which the low voltage side), and a controller (controller as shown on figure 4B) used for controlling the high-voltage side conversion module and the low-voltage side conversion module (the controller as shown figure 4B control the pre-charging unit), wherein a pre-charging module is connected in series in a direct-current bus of the low-voltage side conversion module (as shown figure 4B), and the pre-charging module is used for pre-charging a capacitor (Cdc-link) of electric equipment connected to a direct-current bus (two DC-bus) of the high-voltage side conversion module when the complete machine is powered on (para. 0072).

Regarding claim 2. Chen disclose wherein the pre-charging module (figures 4B and 6) comprises a secondary transformer (transformer in the pre-charging unit 1 or 2); a primary winding of the secondary transformer is connected in series in the direct-current bus of the low-voltage side conversion module (as shown on figure 4A); one end of the secondary winding of the secondary transformer is connected to an anode of a ninth diode (as shown on figure 4A), and the other end of the secondary winding of the secondary transformer is connected to a negative bus of the high-voltage side conversion module and one end of a fifth capacitor(C11); and a cathode of the ninth diode is connected to the other end of the fifth capacitor and a positive bus of the high-voltage side conversion module (para. 0049-50).

Regarding claim 3. Chen disclose wherein during pre-charging (figures 4B and 6), the controller (controller as shown on figure 4B) sends a first PWM control signal to a power switch in the low-voltage side conversion module, converts a direct current connected to the low-voltage side conversion module into an alternating current, and transmits electric energy to the high-voltage side conversion module through the secondary transformer L1 and the ninth diode D9 ( The controller is electrically connected to the voltage sampling unit and the pre-charging unit in the power module PM. As such, the pre-charging unit can be controlled by the controller to perform a DC/DC voltage converting process on the received direct current so as to pre-charge the DC-Bus capacitors C.sub.DC-Bus. Further, the voltage of the DC-Bus capacitors C.sub.DC-Bus can be sampled by the voltage sampling unit. The sampled values may be sent to the controller. When the voltage of the DC-Bus capacitors C.sub.DC-Bus reaches a threshold (i.e., when the charging is completed), the pre-charging unit can be controlled by the controller to cease the pre-charging.) (para.0051).

Claim Rejections - 35 USC § 103
6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7. Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (20200006970) in view of ZHANG et al. (CN110649822).  
Regarding claim 5. Chen disclose the pre-chargeable DCDC conversion circuit.

Chen does not disclose wherein the pre-charging comprises a slow-start phase and a closed-loop charging phase; in the slow-start phase, a duty cycle of the first PWM control signal ranges from 0% to 50%; and in the closed-loop charging phase, the duty cycle of the first PWM control signal is 50%.

ZHANG disclose wherein the pre-charging comprises a slow-start phase and a closed-loop charging phase; in the slow-start phase, a duty cycle of the first PWM control signal ranges from 0% to 50%; and in the closed-loop charging phase, the duty cycle of the first PWM control signal is 50% (the conduction mode of the first switch element 31 and the second switch element 32 is as follows the phase difference is 180 degrees. In addition, when the DC/DC converter 1 is in the starting process, the duty cycles of the first switching element 31 and the second switching element 32 gradually increase from 0 to 50% respectively. When the DC/DC converter 1 After entering the steady state operation, the duty ratio of the first switching element 31 and the second switching element 32 is greater than or equal to 50%.) (para. 0071).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Chen invention with a circuit as disclose by ZHANG et al. in order to provide a DC/DC converter, which can make the switching elements not easily damaged, and can make the high voltage side connected to the DC/DC converter reach the rated power more quickly.

Allowable Subject Matter
8. Claims 4, 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4. The prior art fails to teach “…wherein during pre-charging, the controller controls a power switch of an upper bridge arm in the high-voltage side conversion module to be turned off, and sends a second PWM control signal to a power switch of a lower bridge arm in the high-voltage side conversion module.”

Dependent claims 6-9 are allowable by virtue of their dependency.
Conclusion
9. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//AFEWORK DEMISSE/
Examiner, Art Unit 2838
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838